UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

KAMALADOSS V. SELVAM,
Plaintiff,

Vv.

EXPERIAN INFORMATION
SOLUTIONS, INC.,

Defendant.

 

Case No. 12-CV-01828 (DLI(JO)

STIPULATION OF DISMISSAL WITH PREJUDICE

Plaintiff Kamaladoss Selvam and Defendant Experian Information Solutions, Inc., by

counsel, hereby stipulate and agree that all matters herein between them have been resolved, and

that this action should be dismissed with prejudice, with each party to bear its own costs and

attorneys’ fees.

Dated: January 15, 2020

y

maladoss Selvam
P.O. Box 863695
Ridgewood, NY 11385
Tel: (718) 541-2175
Email: kamaladosss @ yahoo.com

Plaintiff

Respectfully submitted,

A if

JONES DAY

Richard J. Grabowski (admitted pro hac vice)

John A. Vogt (admitted pro hac vice)

3161 Michelson Drive, Suite 800

Irvine, CA 92612

Tel: (949) 851-3939

Email: rgrabowski@jonesday.com
javogt@jonesday.com

Andrew S. Kleinfeld

250 Vesey Street

New York, New York 10281

Tel: (212) 326-3939

Email: askleinfeld @jonesday.com

Counsel for Defendant Experian Information
Solutions, Inc.
